Citation Nr: 1331961	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  08-06 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for mitochondrial myopathy/ Kearns-Sayre syndrome.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The appellant had active duty for training (ACDUTRA) in the Naval Reserve from February 1969 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in October 2011.  This matter was originally on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.

The Board acknowledges that the AMC identified the inferred issue of service connection for a heart condition which has not yet been addressed by the RO.  As such, entitlement to service connection for a cardiac disability is again being referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claims file indicates that the appellant served on ACDUTRA from February 1969 to August 1969 as an enlisted serviceman and from August 1969 to October 1969 as an officer.  

Service connection may be granted for disability resulting from disease or injury incurred during ACDUTRA, or injuries suffered during inactive duty training (INACDUTRA) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101(24), 106 (2011).

Reserve service generally means ACDUTRA and INACDUTRA. ACDUTRA is full time duty for training purposes performed by Reservists pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2012).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist must perform each year.  It can also refer to the Reservist's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2012).  Basically, this refers to the twelve four-hour weekend drills that each Reservist must perform each year. These drills are deemed to be part-time training.

Generally, an individual who has only Reserve service (ACDUTRA or INACDUTRA with no active duty) is not a veteran as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307 (2012), applicable to active duty, would not apply to ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1111, 1112, 1137 (West 2002); 38 C.F.R. § 3.307.  Thus, service connection on a presumptive basis is not available where the only service performed is ACDUTRA or INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010):

In this case, the appellant contends that although he was not officially diagnosed with mitochondrial myopathy/cytopathy until 1995, he had been suffering with symptoms of this condition since childhood.  The appellant reported in February 2008 that symptoms of severe migraine-like headaches, leg pain, fatigue, muscle aches (especially in the legs) began to take a toll while he was on active duty in the Navy.  The appellant also reported that he went to sick call several times during his active duty period.  The appellant reported that while on active duty at Pensacola NAS, the environment was such that regular visits to "sick call" were frowned upon so that many times he pushed through the pain and fatigue instead of going to be seen by the medic.  

There is no indication in the record that the appellant performed any other ACDUTRA or INACDUTRA other than from February 1969 to October 1969.  There is also no indication in the record that the appellant performed any active duty service.  There are, however, no service personnel records in the claims file.  As such, it is the Board's opinion that an attempt should be made to obtain the appellant's service personnel records and associate them with the claims file.

In addition, the Board notes that the record includes medical opinions which relate the current diagnosis to his period of ACDUTRA.  

A January 2006 letter from a VA neurologist states, 

 ... While in the military, [the appellant] indicates that he had difficulty with fatigue (felt tired and run down) and had difficulty doing what the other men could do, though he kept trying.  He indicates that he went in to be seen because he was having difficulty with pain in his hips and legs as well as muscle weakness and fatigue.  This progressed during his military career.  The diagnosis was not established before discharge.  After discharge, migraines became more severe.  Fatigue became increasingly worse.  It took until 1995 for him to be diagnosed with a mitochondrial myopathy and for a biopsy to be done which clearly indicated that he had this disorder.  Based on the history I have been given, his presentation during the military would be consistent with a diagnosis of mitochondrial myopathy.  ...

A February 2006 letter from a private physician, Dr. Winter, whose specialty is in biochemical genetics and mitochondrial myopathies, states,

...  [The appellant] began serving in the Navy in 1969.  During his tenure in the Navy he experienced constant pain in his hips and legs, chronic fatigue, migraine headaches and ringing in his ears.  On several occasions he reported to medical facilities for these symptoms.  It is now clear that these symptoms were due to aggravation of his mitochondrial disorder due to the rigors of military training.  It was nearly impossible to identify his symptoms as being due to a mitochondrial disorder at that time and certainly was not the standard of care.  Had these disorders been understood at that time, as they are now, the physicians would have counseled him to avoid excessive exercise, excessive studying and to get adequate rest.  This advi[c]e would have been given in hopes that he would avoid permanent damage to the muscles, heart, brain, vision, hearing and to any other energy requiring system in the body.  Therefore, I am certain the rigors of Marine Corps training and U.S. Navy pilot training resulted in an acceleration of his mitochondrial deterioration leading to his current disabled status.  ...

In May 2008, Dr. Winter, wrote an additional letter, which states,

...  The symptoms in adults have usually developed over years and it is very uncommon for these disorders to be diagnosed when symptoms first begin.  The muscles symptoms of weakness, cramping, muscle pain, droopy eyelids or ptosis and difficulty with eye muscle coordination or ophthalmoplegia were present when [the appellant] was age 22 and in the Navy.  These muscle problems can be aggravated by excessive exercise and can present with symptoms later in life.  Certainly patients with mitochondrial disease such as [the appellant's] can have their disease aggravated by excessive exercise such as one experiences during basic training.  ...  [The appellant's] problem was certainly present at the time he was in the Navy at age 22 and although not diagnosed, was certainly aggravated by the physical demands placed on [the appellant] while in active service in the Navy.  Certainly, the Navy experience was detrimental to him based on the current diagnosis of Kearns-Sayre syndrome.  This could not have been ruled out at the time since his diagnosis had not been made.  ...

 Thus, the medical opinions seem to suggest that the appellant entered into his ACTDUTRA with mitochondrial myopathy/ Kearns-Sayre syndrome and that it was aggravated by his training and studying.  The Board notes that the opinions currently of record are based upon the appellant's reports of his symptoms during service.  However, the service treatment records are absent any complaints of migraine-like headaches, leg pain, fatigue, and muscle aches.  The service treatment records indicate that appellant was seen for sore throat and congestion in March 1969; a sore in his mouth in April 1969; stomach ache, fever, and nausea in April 1969; and jock rash in May 1969.  On Report of Medical Examination in March 1969, the only abnormal findings on clinical evaluation were scars.  The appellant remarked that he was in excellent health and denied ever having swollen or painful joints, frequent or severe headaches, cramps in his legs, and lameness.

Pursuant to Savage v. Shinseki, 24 Vet. App. 259, 270 (2011), when VA concludes that a private medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification could provide relevant information, the Board must either seek clarification from the private examiner or the claimant, or clearly and adequately explain why such clarification is unreasonable.  

Thus, it is the Board's opinion that the two examiners who provided these opinions should be contacted, provided additional evidence regarding the appellant's ACDUTRA service, and asked to elaborate on their opinions in light of the additional evidence. 

Finally, the Board notes that the appellant is receiving disability benefits from the Social Security Administration (SSA).  VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).

Accordingly, the case is REMANDED for the following action:

1.  The appellant's service personnel records should be obtained and associated with the claims file.  All efforts to obtain these records should be fully documented in accordance with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e)(1), and appropriate notification provided to the Veteran consistent with the statute and regulation.

If service personnel records are received which show additional periods of active duty, ACDUTRA, or INACDUTRA periods, the instructions below should be adjusted to show all relevant dates.

2.  The appellant's medical and adjudication records from the Social Security Administration should be obtained and associated with the claims file.  All efforts to obtain these records should be fully documented, and the Social Security Administration should provide a negative response if records are not available.

3.  The VA neurologist who provided the January 2006 opinion and Dr. Winter, the biochemical genetics and mitochondrial myopathies specialist, should both be contacted and asked to provide an addendum opinion in light of the following facts:  

(A) the appellant served only on active duty for training from February 1969 to October 1969; 

(B) the appellant underwent physical examination in March 1969 at which time he stated that he was in excellent health and denied ever having swollen or painful joints, frequent or severe headaches, eye trouble, ear trouble, cramps in legs, and lameness; and 

(C) that he was seen in March 1969 with complaints of sore throat and congestion and diagnosed with upper respiratory infection, that he was seen three times in April 1969 (the first time for a sore in his mouth, the second time for a stomach ache, fever, nausea, and feeling weak; and the third time two days later with report of being asymptomatic); and that he was seen in May 1969 with complaint of jock rash.  

4.   The appellant's claim's file should be forwarded to a VA neurologist with appropriate expertise to determine the etiology of the appellant's current mitochondrial myopathy/Kearns-Sayre syndrome.  The claims file must be made available to and reviewed by the neurologist, and the report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  

The neurologist should address the following:

A.  Is it at least as likely as not that the appellant's mitochondrial myopathy/Kearns-Sayre syndrome existed prior to service?
  
B.  If the answer to A is yes, is it at least as likely as not that the appellant's pre-existing mitochondrial myopathy/Kearns-Sayre syndrome increased in severity beyond the natural progression of the disease during his ACTDUTRA period (February 8, 1969 to October 9, 1969).   

Please note that temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  
  
C.  If the answer to A is no, is it at least as likely as not that early manifestations of mitochondrial myopathy/ Kearns-Sayre syndrome began during the appellant's ACTDUTRA period (February 8, 1969 to October 9, 1969).   

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

